Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The examiner generally agrees with the remarks of the applicants representative in the response of August 5, 2022. In particular regard to claim 1 as amended, it should be noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Underberg et al. so that transfer surface is arranged with separate spaced protrusions arranged in a grid according to the teachings of Kotaki (JP 2005-261873).  While this would result in a transfer guard member with protrusions that are longitudinally offset from adjacent ones of the protrusions aligned in a forward and rearward direction in a direction of conveyance, these protrusions would not also be laterally offset from the adjacent protrusions as required by the claim. Additionally, while this would result in a transfer guard member with protrusions that are laterally offset from adjacent ones of the protrusions aligned in a lateral direction relative to the direction of conveyance, these protrusions would not also be longitudinally offset from the adjacent protrusions as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A DEUBLE/Primary Examiner, Art Unit 3651